           Case 1:18-vv-01727-UNJ Document 39 Filed 12/30/19 Page 1 of 2




        In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1727V
                                         UNPUBLISHED


 RAMONA MIRANDA BAEZ,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: November 15, 2019
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                              Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Michael A. Baseluos, Baseluos Law Firm, PLLC, San Antonio, TX, for petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

        On November 7, 2018, Ramona Miranda Baez filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she received an influenza vaccination
on December 29, 2017 and thereafter suffered from a shoulder injury related to vaccine
administration (“SIRVA”). Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On November 12, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent agrees that Petitioner has satisfied the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-01727-UNJ Document 39 Filed 12/30/19 Page 2 of 2



criteria set forth in the revised Vaccine Injury Table and Qualifications and Aids to
Interpretation which afford Petitioners a presumption of causation if onset of SIRVA
occurs within 48 hours after receipt of a seasonal flu vaccination and there is no
apparent alternative cause. Id. at 5. Respondent further agrees that the medical
records demonstrate that Petitioner has experienced the residual effects of her SIRVA
for more than six months. Therefore, petitioner has satisfied all legal prerequisites for
compensation under the Act. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
